If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


CALHOUN COUNTY,                                                      FOR PUBLICATION
                                                                     September 2, 2021
               Plaintiff-Appellant,                                  9:15 a.m.

v                                                                    No. 354857
                                                                     Calhoun Circuit Court
CITY OF BATTLE CREEK,                                                LC No. 2019-003438-CZ

               Defendant-Appellee.


Before: STEPHENS, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        Over a century ago, the Michigan Legislature enacted a statute requiring that the circuit
court in Calhoun County conduct two terms of court each year in the county seat (Marshall), and
two in the city of Battle Creek. The statute also obligated Battle Creek to furnish “a suitable and
sufficient jail for the incarceration of prisoners” at the City’s expense. Act No 272, Public Act
1905. In 1961, the Legislature reenacted virtually the same statute as MCL 600.1513, which also
requires that Battle Creek “furnish and provide, free of expense to Calhoun county,” both a
“suitable place” for holding court within Battle Creek, and “a suitable and sufficient jail for the
incarceration of prisoners during the sitting of the circuit court.” MCL 600.1513(4).

        In 2018, the city stopped paying the county for the cost of certain jail beds, and the county
brought this suit. The city promptly moved for summary disposition, contending that MCL
600.1513(4) is an unconstitutional “local or special act” that required the approval of the citizens
of Battle Creek, and no such vote was ever held. Const 1963, art 4, § 29. The circuit court agreed
and summarily dismissed the case.

       The various circuit courts of this state are not local courts, but rather pieces of a larger
statewide court system. Establishing and maintaining a jail serves vital needs of the court, and
thereby qualifies as integral to the performance of a state function. MCL 600.1513 is a general act
that does not require a local vote to become effective. We vacate the circuit court’s order and
remand for continued proceedings.




                                                -1-
                                        I. BACKGROUND

        Since 1905, the circuit court in Calhoun County has convened in two locations—the county
seat of Marshall and the county’s largest city, Battle Creek—pursuant to a legislative arrangement.
In section CL 14549, enacted by 1905 PA 272, the Legislature provided:

       After [1905], two of the regular terms of the circuit court for the thirty-seventh
       judicial circuit, said circuit being made up of Calhoun County, shall be held each
       year within the city of Battle Creek, in said County: Provided, That the common
       council of said city of Battle Creek, or the citizens thereof, shall furnish and
       provide, free of expense to said county, a suitable place, including light, heat and
       janitor, for holding said court within said city and transacting the business thereof,
       and also a suitable and sufficient jail for the incarceration of prisoners, who may
       be held therein for trial, during the sittings of said court, and also a fire-proof safe
       or vault within which to keep the files and records of cases on the calendar for any
       such terms of court; the place for the holding of said court and the jail, together
       with the sufficiency of said vault or safe, to be inspected and approved by the judge
       of said court or the prosecuting attorney of said county, which approval shall be in
       writing and shall be filed with the clerk of said county. [Emphasis added.]

This court structure continued with the enactment of the Revised Judicature Act, MCL 600.101 et
seq., in 1961. MCL 600.1513 largely echoes the substance of the 1905 statute, albeit in a
reorganized version incorporating a few minor language changes:

               (1) Two of the regular terms of the circuit court for the thirty-seventh
       judicial circuit shall be held each year within the city of Battle Creek, and 2 of the
       regular terms shall be held within the city of Marshall, the county seat of Calhoun
       county.

               (2) The terms of court to be held at the city of Battle Creek shall be
       respectively alternated with the terms of the court to be held at the city of Marshall.
       The judge of the circuit court shall designate in writing which of the regular terms
       thereof shall be held within the city of Battle Creek, and shall transmit the
       designation to the clerk of Calhoun county.

              (3) The circuit court may adjourn any session of the court while sitting at
       one place, and continue the court at the other place of holding court.

               (4) The common council of the city of Battle Creek, or the citizens thereof,
       shall furnish and provide, free of expense to Calhoun county, a suitable place for
       holding court within the city of Battle Creek and transacting the business thereof,
       and a suitable and sufficient jail for the incarceration of prisoners during the
       sittings of the circuit court, and a fireproof safe or vault within which to keep the
       files and records of the court.




                                                 -2-
               (5) At each term of the circuit court designated to be held in the city of
       Battle Creek, the county clerk of Calhoun county shall deposit in the building
       designated for the holding of the court, under the direction of the circuit judge, all
       of the records and files in all cases noticed for trial or hearing at such term on or
       before the first day of the term and when such term is finished, such records and
       files shall be returned to the office of the county clerk. [Emphasis added.]

        For 87 years, the city of Battle Creek provided a courthouse and jail for the circuit court
terms held within its borders. In 1992, Battle Creek and Calhoun County arranged to combine two
neighboring land parcels—one owned by the city and the other by the county—upon which they
would construct a new courthouse and jail. Calhoun County footed the bill for the construction
costs, despite that MCL 600.1513(4) required Battle Creek to provide a courthouse and jail free of
cost to the county. The parties negotiated a deal under which the city would provide free dispatch
services to the Calhoun County Sheriff’s Department, and the county granted the city access to jail
space for 30 city prisoners at any given time.

        In 2010, the Calhoun County Consolidated Dispatch Authority took over dispatch services
for all municipalities in the county. The county no longer benefitted from its prior arrangement
with the city, and the two entities reached a new agreement under which the city agreed to pay
$1,735.20 per day for the use of 30 jail beds for the prearraignment lockup of city prisoners.

        In 2015, 110 years after the Legislature’s initial enactment of the Calhoun County court
and jail funding arrangement, Battle Creek objected to its constitutionality. The city agreed to a
year-by-year payment plan pending the resolution of its legal challenge. The Calhoun County
Prosecutor then requested that the Attorney General express an opinion on the subject.

       In 2019, a deputy attorney general (AG) issued an opinion regarding whether MCL
600.1513’s requirement that Battle Creek provide a courthouse and suitable jail “remains in full
force and effect or is now ‘defunct.’ ” The AG emphasized that the statutory requirement had
remained in place since 1905, and was enacted despite the existence of other statutes providing for
county funding of the state courts and, specifically, jails.

        The AG continued that MCL 600.1513 had not been repealed and remained in effect. And
the plain language of the statute required the city of Battle Creek to provide a “suitable courthouse
and jail for the 37th Circuit Court’s sessions” held in that city. “The provision of the jail is
specifically limited to the business and duration of the 37th Circuit Court’s terms in Battle Creek,”
the AG noted. According to the plain language of the statute, “[t]he intent of this provision is to
ensure that incarcerated individuals having business before the circuit court during its terms in
Battle Creek are easily accessible to the court while remaining incarcerated.”

        The AG then turned to the legislative history of MCL 600.1513 as further support for its
validity and purpose:




                                                -3-
               In 1905, when MCL 600.1513 was initially enacted, and in 1961, when it
       was most recently amended, Calhoun County was required to operate a county
       courthouse and jail in the county seat, in this case the City of Marshall. See 1897
       PA 226. As a result, in requiring that the 37th Circuit Court hold two terms a year
       in Battle Creek, the Legislature also required that the city provide the courthouse
       and jail. MCL 600.1513. This prevented Calhoun County from being required to
       provide a courthouse and jail in two locations in the county. After MCL 45.16 was
       amended in 1971, Calhoun County was allowed to locate the county jail anywhere
       in the county, but the county courthouse was still required to be in the county seat.
       See 1971 PA 113,

               This 1971 amendment to MCL 45.16 does not create an irreconcilable
       conflict with MCL 600.1513 that would repeal by implication the requirement that
       Battle Creek provide a suitable jail for the duration of the term of the circuit court.
       Calhoun County’s obligations under MCL 45.16 are independent from Battle
       Creek’s obligations under MCL 600.1513. And Calhoun County’s actions under
       MCL 45.16 cannot negate or absolve Battle Creek’s obligations under MCL
       600.1513. Both statutory sections, therefore, are in full force and effect.

        Thereafter, Battle Creek refused to pay for the housing of city prisoners in the jail
constructed by the county. The county filed suit requesting a declaration regarding the continued
validity of MCL 600.1513, and seeking recompense under theories of unjust enrichment, quantum
meruit, and conversion.

        The city sought summary disposition, contending that MCL 600.1513 was a special or local
act that had not been approved by the voters, rendering it invalid under the Michigan Constitution.
Specifically, Const 1963, art 4, § 29 provides:

       The legislature shall pass no local or special act in any case where a general act can
       be made applicable, and whether a general act can be made applicable shall be a
       judicial question. No local or special act shall take effect until approved by two-
       thirds of the members elected to and serving in each house and by a majority of the
       electors voting thereon in the district affected. Any act repealing local or special
       acts shall require only a majority of the members elected to and serving in each
       house and shall not require submission to the electors of such district.

Prior to the ratification of the 1963 constitution, Const 1908, art 5, § 30 similarly provided:

       The legislature shall pass no local or special act in any case where a general act can
       be made applicable, and whether a general act can be made applicable shall be a
       judicial question. No local or special act, excepting acts repealing local or special
       acts in effect January 1, 1909 and receiving a 2/3 vote of the legislature shall take
       effect until approved by a majority of the electors voting thereon in the district to
       be affected.




                                                 -4-
        The circuit court determined that the constitutional issue controlled the outcome and
deemed MCL 600.1513 an unconstitutional local or special act that had not been put to a vote
before the citizens of Battle Creek.

       The county appealed the circuit court’s summary dismissal of its complaint, and the circuit
court held its judgment in abeyance pending resolution of this appeal.

                                           II. ANALYSIS

         We review de novo a circuit court’s resolution of a summary disposition motion. Zaher v
Miotke, 300 Mich App 132, 139; NW2d (2013). The circuit court did not reach the parties’
arguments based on the intersection of various statutes governing the location and funding of
circuit courts, but instead dismissed the county’s complaint after analyzing the constitutionality of
MCL 600.1513 alone. We review de novo a court’s consideration of the constitutionality of a
statute. Makowski v Governor, 495 Mich 465, 470; 852 NW2d 61 (2014). “Statutes are presumed
to be constitutional, and we have a duty to construe a statute as constitutional unless its
unconstitutionality is clearly apparent.” In re Sanders, 495 Mich 394, 404; 852 NW2d 524 (2014).

          As noted, Const 1963, art 4, § 29 prohibits the Legislature from passing a “local or special
act . . . where a general act can be made applicable.” MCL 600.1513 directly names two localities
subject to legislative control: Calhoun County and the city of Battle Creek. But the purpose of the
statute is to govern the arrangement of the 37th circuit court, a division of the state court system.
The management of the state court system is an issue of statewide concern and a statute governing
the funding and operations of the circuit courts is a general act.

        Before the ratification of Const 1908, art 5, § 30, the Michigan Supreme Court considered
the propriety of the predecessor to MCL 600.1511, which was enacted in 1883.1 Whallon v Ingham
Circuit Judge, 51 Mich 503, 505; 16 NW 876 (1883). The defendant challenged the Legislature’s
authority to require that sessions of court be held somewhere other than the county seat. Id. at
508-509. The Supreme Court held that the Legislature had the power and authority to direct the
location of court terms. “The circuit court has general common-law jurisdiction, and has always
been a State court, held by judges paid by the State, and is in no sense a local court.” Id. at 511-
512 (emphasis added). “For the convenience of the people its terms” are held in in various
locations around the state. Id. at 512. For the most part, circuit court districts coincide with county
borders and usually, but not necessarily, are headquartered in the county seat. Id. But, the Court
noted, “[t]here has never been any express constitutional provision upon the subject in anywise
limiting the power of the Legislature to establish or change the place for holding the circuit court
when once located.” Id. And “[t]he county seat exists without [the Supreme Court], and the
location of the seat of justice has always been a subject of legislative discretion.” Id.




1
 MCL 600.1511 is identical to MCL 600.1513 in requiring the city of Lansing to provide and fund
a courthouse and jail for the Ingham Circuit Court to convene two terms each year. The remaining
court terms convene in the county seat of Mason.


                                                 -5-
       Although Whallon was decided before the state constitution was amended to prohibit the
enactment of local acts without a vote of that locality’s electorate, its discussion of the general,
statewide interest presented by the network of circuit courts remains accurate. Our Supreme
Court’s more recent decision in Hart v Wayne Co, 396 Mich 259; 240 NW2d 697 (1976), confirms
the constitutionality of MCL 600.1513 and its subparts.

        In Hart, 396 Mich at 263, the Michigan Supreme Court considered a 1919 statute requiring
Wayne County to supplement the salaries of recorder’s court judges. The question was whether
the 1919 statute was a general or local act requiring a referendum under Const 1908, art 5, § 30.
Hart, 396 Mich at 263. The Court noted that “funding of the judiciary is a unique situation
presenting overriding state concerns.” Id. at 268. The Court further held that, “[i]n a sense, all
justices of the peace, constables, and judges of courts of record are appointed—hold office—by
virtue of State authority. The recorder’s court is, when exercising jurisdiction to try persons
accused of crimes, under the general laws of the State, a State court.” Id. at 270-271. The Court
concluded that “[r]ecorder’s court is a state court performing a state function, not a local function.
Funding of the state judicial system is a legislative function . . . . Because recorder’s court is a
state function, the Legislature has authority to determine its funding.” Id. at 272. The Court held
that the payment of recorder’s court judge salaries was not a local issue and a statute governing
that issue was a general, and not a local, act. Id.

         Hart guides our decision in this case. The locations for the terms of a circuit court and the
funding of circuit court facilities pertain directly to the management of the state court system. This
is an issue of statewide concern.

         In Hart, the Supreme Court quoted at length from Justice CAMPBELL’s opinion in People
ex rel Schmittdiel v Bd of Auditors of Wayne Co, 13 Mich 233 (1865), a dispute regarding the
payment of the salary of the clerk of the police court in Detroit. The Legislature assigned that
responsibility to Wayne County, which in turn asserted an exclusive power to determine the
amount of the clerk’s compensation. The Supreme Court rejected Wayne County’s position,
highlighting that when it comes to the delivery of justice by the courts, “the counties are no more
directly affected than the state at large.” Id. at 235. Justice CAMPBELL explained that “[i]t is
an advantage to have justice accessible to all, and to have evil-doers punished,” and that those
advantages benefit “the community generally.” Id. In 1915, our Supreme Court again observed
that “[t]he execution of the criminal laws of the state is a matter of state concern, and in this respect
the court possesses a jurisdiction which the electors of the city cannot confer.” Civil Serv Comm
of City of Detroit v Engel, 187 Mich 83, 88; 153 NW 358 (1915).

         Maintenance of a jail next to a courthouse benefits the administration of justice generally,
for reasons that are self-evident. The general public safety is served by facilitating the rapid
transportation of prisoners to and from court proceedings, and the immediate incarceration of those
whose bonds are revoked or who are the subject of contempt proceedings in a nearby courtroom.
The smooth operation of the Calhoun County court system, including the incarceration of its
prisoners, is a matter of general public concern. In the Legislature’s judgment, the Battle Creek
jail is a necessary adjunct to the Battle Creek courthouse, and no basis exists to disturb that
judgment.




                                                  -6-
         Accordingly, MCL 600.1513 is a general act. The circuit court’s ruling to the contrary was
erroneous, as was its summary dismissal of the county’s complaint on this ground. The circuit
court has yet to consider the various other arguments posited by the parties and should do so in the
first instance.

      We vacate the circuit court’s summary dismissal of Calhoun County’s complaint and
remand for continued proceedings. We do not retain jurisdiction.



                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Stephen L. Borrello
                                                             /s/ Elizabeth L. Gleicher




                                                -7-